Title: From George Washington to Major General Thomas Mifflin, 24 April 1778
From: Washington, George
To: Mifflin, Thomas



Sir
Head Quarters Valley Forge 24 April 78

In conformity to a Resolve of Congress, of which the inclosed is a Copy, I am to inform you that a Council of War, at which I request your attendance, will be held at this place to deliberate and determine upon the measure recommended by Congress.
As the meeting of the Council, will depend upon the arrival of Genl Gates, to whom I have written, you will be pleased to enquire of him when he will be here, and regulate yourself accordingly. I am &c.
